IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1362
                              Filed October 26, 2016


IN THE INTEREST OF S.R. and M.R.,
Minor children,

T.E., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.




       A father appeals the termination of his parental rights to his children.

AFFIRMED.




       Neven J. Conrad of Baker, Johnsen, Sandblom & Lemmenes, Humboldt,

for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Daniel L. Feistner, Humboldt, guardian ad litem for minor children.




       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


DOYLE, Judge.

      A father appeals the termination of his parental rights to two of his

children, S.R., born in 2008, and M.R., born in 2000. He argues the State failed

to make reasonable efforts to reunite him with the children, and he challenges

the State’s proof of the grounds for termination.      Because the State met its

statutory requirement to make reasonable efforts to reunite the family and its

burden of proving the grounds for termination by clear and convincing evidence,

we affirm.

      I. Background Facts and Proceedings.

      The father has four children. The juvenile court terminated his parental

rights with respect to the two youngest children in February 2016, and this court

affirmed the termination following the father’s appeal. See In re Z.R., No. 16-

0351, 2016 WL 1703215, at *3 (Iowa Ct. App. Apr. 27, 2016). In doing so, we

observed:

             The family first came to the attention of the Iowa Department
      of Human Services [(DHS)] in 2010. At that time, Z.R. and W.R.
      resided with their two [siblings] and their parents . . . . [The father]
      and [the mother] were not able to provide the children with a
      sanitary and safe home. The family home was filled with garbage.
      Old food and dirty dishes were stacked on the countertops, stove,
      sink, and floors. Dirty laundry was scattered throughout the home.
      Large cat-litter boxes were filled with cat feces. A child abuse
      assessment was founded and the family began to receive intensive
      services from the [DHS].
             Shortly after the founded assessment, [the father] and [the
      mother] separated, and the children resided with [the mother]. In
      June 2013, the four children were placed in crisis day care and
      family foster care because [the mother]’s mental health status
      deteriorated and she suffered suicidal ideations. The children were
      returned to [the mother]’s care when she returned from the hospital
      against medical advice on July 8, 2013. From that date through
      February 2014, the children were voluntarily placed with relatives or
      family foster care on several occasions when [the mother] was
                                                3


          admitted to the hospital for mental health treatment. Z.R. and W.R.
          remained in family foster care after February 2014 following
          another hospitalization of [the mother]. From the time of [the
          mother] and [the father]’s separation through February 2014, [the
          father] was unable to care for the children due to his own mental
          health conditions and inability to provide self-care.

Id. at *2.

          Two weeks after parental rights to the younger children were terminated,

the father was arrested for possession of drug paraphernalia and possession of

methamphetamine.           The father completed a substance abuse evaluation on

March 4, 2016, but he only participated in substance abuse treatment “about

every other week” and failed to submit to drug testing as required. After his

arrest, the father was evicted from his apartment and stayed at the Beacon of

Hope until he found another apartment. Although the father obtained a two-

bedroom apartment, he did not allow a DHS worker to see the second bedroom

because another person was staying with him. The father failed to disclose this

person’s presence to allow the DHS to conduct a background check, as he was

required to do in his DHS contract of expectations.

          In May 2016, the State filed a petition to terminate the parental rights of

both parents to S.R. and M.R. Following a hearing in July 2016, the juvenile

court entered its order terminating parental rights pursuant to Iowa Code section

232.116(1)(f) and (g) (2015).1




1
    Termination of the mother’s parental rights is not at issue in this appeal.
                                        4


       II. Scope and Standard of Review.

       We review orders terminating parental rights de novo. See In re A.M., 843

N.W.2d 100, 110 (Iowa 2014).       We give weight to the juvenile court’s fact-

findings, though we are not bound by them. See id.

       III. Reasonable Efforts.

       The father first argues the State failed to make reasonable efforts to

reunite him with the children, as required by Iowa Code section 232.102(7)

(requiring the DHS to “make every reasonable effort to return the child to the

child’s home as quickly as possible consistent with the best interests of the

child”). See also In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). Although the

reasonable-efforts requirement is not a strict substantive requirement for

termination, the services provided by the DHS to reunify parent and child after

removal impacts the State’s burden of proving the child cannot be safely returned

to the care of a parent. See id. Here, the father claims that in spite of his

repeated requests, the DHS never gave him an opportunity to increase his

visitation with the children. He also claims the DHS never intended to reunite

him with the children.

       Although the father did not receive the visitation he wanted, the State met

its statutory requirement to make reasonable efforts to reunite the family. The

record shows the father experienced short-lived periods where he was able to

demonstrate progress in his abilities and, as a result, was given more visits with

lessened supervision. However, it was the father’s own actions that resulted in a

return to increased supervision and visits that occurred outside of the father’s

home. As the juvenile court noted, the father “is described as very volatile” and
                                         5


incidents in November 2014 and June 2015 led DHS workers to call law

enforcement because the father “was out of control” and the workers “feared for

their safety.” The juvenile court also observed that when the father is frustrated,

“[h]e swears, screams, makes threats, and calls names.”            He directed this

behavior not only at the DHS workers and service providers but at one of the

children.   The denial of the father’s request for increased visitation was

necessary and in the children’s best interests.

       IV. Statutory Grounds For Termination.

       The father also argues the State failed to prove the grounds for

termination. The juvenile court terminated the father’s parental rights pursuant to

section 232.116(1)(f) and (g). However, we may affirm the termination of his

parental rights upon finding the evidence supports termination on one of these

grounds. See In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015).

       The juvenile court may terminate parental rights pursuant to section

232.116(1)(f) if clear and convincing evidence establishes the following:

               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

The father does not dispute the first three elements have been proved but argues

the State failed to prove the fourth element, claiming the children can be

“immediately” returned to his care. We disagree.
                                           6


       Although the father has been receiving services from the DHS since 2010,

concerns about his ability to parent the children safely remain. The father has

failed to address his substance abuse issues adequately and is unable to control

his anger when he is frustrated. At the time of the termination-of-parental-rights

hearing, his visits with the children remained supervised due to these concerns.

Although the father was able to make short-term improvements during the six

years the DHS was involved with the family, these improvements were not

permanent. The father is simply unable to meet the children’s needs. Based on

the father’s history, it is unlikely the children could ever be returned to the father’s

care without risk of harm befalling them. See In re T.B., 604 N.W.2d 660, 662

(Iowa 2000) (“The future can be gleaned from evidence of the parents’ past

performance and motivations.”).

       The State proved the grounds for terminating the father’s parental rights

under section 232.116(1)(f) by clear and convincing evidence, the children’s best

interests are served by terminating the father’s parental rights, and none of the

statutory exceptions to termination set forth in section 232.116(3) are applicable

here. See In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010) (setting forth the three-

step analysis in termination-of-parental-rights cases). Accordingly, we affirm.

       AFFIRMED.